ON MOTION FOR REHEARING

PER CURIAM.
In his motion for rehearing, appellant argues that we overlooked the letter referenced in footnote six of his initial brief. While juror Brown’s letter to the judge indicates a post verdict change of heart, it does not suggest that she was coerced by the trial judge into reaching her initial verdict. The letter does not change the conclusion that the withholding of the Allen charge under the facts of this case did not constitute unconstitutional coercion. Because we held that there was no error, we did not engage in harmless error analysis, where the juror’s letter would have been significant.
The motion for rehearing is denied.
WARNER, C.J., SHAHOOD and GROSS, JJ., concur.